DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14-17, 19-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckner (research publication Effect of Neck Muscle Strength and Anticipatory Cervical Muscle Activation on the Kinematic Response of the Head to Impulsive Loads – previously cited) in view of Brandt (US 20160279502 A1 – previously cited).

For claim 14, Eckner teaches A method for testing a subject's susceptibility to injury, [entire disclosure – see esp. p. 1 with summary of findings (i.e., abstract)], the method comprising steps of:
a) positioning the subject in a first position; [seated Fig. 1]; 
b) imparting a physical perturbation upon a target body-part of the subject; [any one or more of head, neck, forehead, chin — via wrestling headgear per Fig. 1 and Method of Force application on pp. 3-4]; and
c) detecting any movement of a tested body-part of the subject following the imparting step. [kinematics measurements per p. 4]. 

For claims 14 and 19-20, Eckner teaches the tested body-part is the subject’s head [Fig. 1 and p. 4].  Eckner fails to teach embodiments where the target body part being the subject’s suprascapular border and tors.  However, Eckner does teach on p. 4 that subjects were tested in conditions that simulated their behavior during sports play (in situ) (i.e., tensing neck muscles as if to be body checked / tackled / hit). 
Brandt teaches a method of assessing a (potential) subject’s susceptibility to injury including applying a perturbation to a model’s target areas of a suprascapular border [rear aspect of model torso in Fig. 6 showing points of contact that would perturb suprascapular border] and torso [shown in Fig. 7]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the perturbation of Eckner to incorporate the target area choices of suprascapular border and torso as taught by Brandt (i.e., for the tested body part of the head as taught in Eckner) in order to simulate the impacts that would be experienced in situ by the test subject.  As motivated by Brandt Abstract, ¶7. 

For claim 15, Eckner teaches The method of claim 14, further comprising a step of detecting any further movement after moving the subject to a resting position. [iterations of different perturbation / loading arrangements including putting subjects at rest — verbatim rest per r. col. of kinematics methods p. 4 (just above statistical analysis header)]. 

For claim 16, Eckner teaches The method of claim 14, further comprising a step of recording the detected movement of the tested body-part. [kinematics measuring per p. 4 (including a form of recording results)]. 

For claim 17, Eckner teaches The method of claim 14, wherein the tested body-part is one or more of the subject's head, neck, spine, [head, neck, and spine all perturbed per loading arrangements shown in Fig. 1], shoulder, elbow, wrist, pelvis, knee and ankle.

For claim 21, Eckner teaches The method of claim 14, wherein the physical perturbation has an amplitude of between about 0.01 joules (J) and about 75 J. [work equivalent of 1 kg weight dropped between 1.5 cm to 8.0 cm, based on participant, per p. 4 l. col., is approximately 0.15 J to 0.78 J]. 

For claim(s) 23, Eckner teaches The method of claim 14, wherein the tested body-part is different from the target body-part. [any one or more of head, neck, forehead, chin — via wrestling headgear per Fig. 1 and Method of Force application on pp. 3-4 would then mean that imparting impact on chin / jaw / face to then measure head/neck constitute(s), under BRI, a form of a tested body-part different from a target body-part]. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckner in view of Brandt and Jenkins (US 20120174302 A1 – previously cited).

For claim 18, Eckner fails to teach a step of applying a neck guard to the subject's neck.  However, Eckner does teach generally accounting for the test subject’s safety per at least p. 4 l. col. 
Jenkins teaches applying a neck guard to a subject’s neck [entire disclosure – see at least abstract].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the method of Eckner to incorporate applying a neck guard to the subject’s neck as taught by Jenkins in order to minimize abnormal / injurious movement of the subject’s head, neck, back, and/or spine during testing.  As motivated by Jenkins Abstract, ¶3. 
(Examiner notes, the above Jenkins reference was provided in earnest and good faith advancement of prosecution as well as to ensure compact and efficient treatment of the claims as filed based upon searching the pertinent prior art for a neck guard which is reasonably similar in both spirit and scope to the disclosed neck guard of this application’s embodiments.  However, given the breadth of claim 18 as currently written (the claim limiting merely applying a neck guard per se) as well as Eckner’s teaching of ensuring subject safety on p. 4 l. col., consider that official notice may perhaps apply here as well — where applying safety equipment would be a ‘self-evident’ benefit (i.e., making safer) akin to the self-evident motivations (making faster, cheaper, stronger, better) set forth in MPEP § 2144.03 quoted in part below

In appropriate circumstances, it might be reasonable to take official notice of the fact that it is desirable to make something faster, cheaper, better, or stronger without the specific support of documentary evidence. Furthermore, it might be reasonable for the examiner in a first Office action to take official notice of facts by asserting that certain limitations in a dependent claim are old and well known expedients in the art without the support of documentary evidence provided the facts so noticed are of notorious character and serve only to "fill in the gaps" which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection. In re Zurko, 258 F.3d 1379, 1385, 59 USPQ2d 1693, 1697 (Fed. Cir. 2001); Ahlert, 424 F.2d at 1092, 165 USPQ at 421)



Response to Arguments
Applicant's arguments filed 4/5/22 have been fully considered but they are not persuasive.

Applicant argues
Brandt does not teach or suggest imparting a physical perturbation upon a target body- part of the subject. Brandt does not teach or suggest using a subject in his testing. Instead, Brandt uses a manikin, which is clearly not the same as a subject which is an individual human subject who has an individual response to testing. 
In addition, Brandt does not measure movement of a tested body-part of the subject in response to the physical perturbation. Instead, Brandt measures the impact of a force transmitted on a protective pad and through the protective pad onto the manikin. The manikin does not even have the body parts of a human subject, i.e. it is missing a head and limbs. 
In view of the substantial differences between the teachings of Brandt and the claimed methods, Applicant submits a person skilled in the art would not be motivated to consider the teachings of Brandt when determining how to test a subject's susceptibility to injury based on the movement of a tested body-part following imparting a physical perturbation upon the subject's torso. Furthermore, even if a person skilled in the art were to look to the teachings of Brandt, they would not arrive at the method of claim 14 as Brandt does not teach imparting a physical perturbation upon a subject's torso since a manikin is not a subject's torso.

	Examiner respectfully disagrees.  Applicant’s argument does not reasonably take into consideration the strength of teachings established by the primary reference (Eckner) when taken in combination with the teachings of Brandt.  Eckner teaches nearly the totality of claim(s) 14 besides the specific anatomy of the tested body part being a torso and (more specifically) a suprascapular border (i.e., a shoulder-blade).  Eckner teaches imparting a perturbation on a tested body part and detecting the residual movement of a tested body-part as a result in a controlled and simulated setting per Eckner p. 4.  Both Eckner and Brandt are generally concerned with evaluating the safety of contact sports and simulating impacts onto a human subject. Examiner respectfully submits that the mere fact that Brandt fails to teach the target anatomy on a human body is not itself an adequate showing of nonobviousness when considering the combined teachings of Eckner and Brandt and their analogous field of sport safety simulations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791